The law is well settled that this court must attempt to ascertain the intent of a testator in construing a will. When ascertained, the wishes of the testator must be carried out unless plainly contravening some express provision of law.
In the instant case, the testator, being possessed of considerable property, made very careful, complete, and well-considered disposition of his property to his wife and 12 children. He directed that all of these legacies, bequests and devises "shall not become operative and effective" until a year from date of death, during which time his executrix *Page 171 
was directed to collect the income for use for funeral and administration expenses and other claims.
The testator merely intended to follow the usual probate practice in that regard by providing that debts, charges and expenses should be paid out of income instead of from sale of his personal property or real estate. This does not prevent vesting of title. Title to real or personal estate of a decedent is always subject to payment of his debts, charges and expenses of administration. The will should have been allowed in its entirety.